DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/03/2021 is being considered by the examiner.
Response to Arguments
Applicant’s arguments, see page 7-8, filed 08/18/2021, with respect to claim objections have been fully considered and are persuasive.  The objections of the claims has been withdrawn. 
Allowable Subject Matter
Claims 1-16 and 21-24 are allowed.
The following is an examiner’s statement of reasons for allowance: Claim 1, for which Claims 1-10 depends, Claim 11, for which Claims 12-16 depends, and Claim 21, for which Claims 22-24 depends, teaches a limitation: “a cable finger extending outwardly from at least one of the first and second semi- arcuate clamp sections and a clamp mechanism connected to a distal end of the first semi-arcuate clamp section and adapted to secure the distal end of the first semi-arcuate clamp section against a distal end of the second semi-arcuate clamp section such that the first and second semi- arcuate clamp sections are fixedly arranged around a section of an extruded support member of the cable manager with the cable finger directionally oriented for management of cables” or “a cable finger extending from at least one of the first and second clamp sections.. wherein, in an installed configuration, the first and second clamp sections are arranged around a section of an extruded support member of the cable manager, the cam structure is received within the cam trough, and the cam lever is seated against the clamp section from which the cam trough extends, thereby clamping the cable finger accessory 
Peacock (US 4573717) is the closest prior art of record.
Regarding Claim 1, Peacock teaches, in Fig. 1-3, a cable finger accessory, for use in routing cables and/or accommodating other accessories in a cable manager, the cable finger accessory comprising: a first semi-arcuate clamp section (2); a second semi-arcuate clamp section (4), a proximate end of which is connected to a proximate end of the first semi-arcuate clamp section via a first hinge (8), thereby enabling the first and second semi-arcuate clamp sections to rotate relative to one another (implicit, see Fig. 3); and a clamp mechanism (10, 14) connected to a distal end of the first semi-arcuate clamp section and adapted to secure the distal end of the first semi-arcuate clamp section against a distal end of the second semi-arcuate clamp section (see Fig. 3).
Peacock does not teach a clamp mechanism connected to a distal end of the first semi-arcuate clamp section and adapted to secure the distal end of the first semi-arcuate clamp section against a distal end of the second semi-arcuate clamp section such that the first and second semi- arcuate clamp sections are fixedly arranged around a section of an extruded support member of the cable manager with the cable finger directionally oriented for management of cables.
Similar reasoning can be made for Claim 11 and 21.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is presented in the Notice of References Cited.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUHAMMED AZAM whose telephone number is (571)270-0593.  The examiner can normally be reached on Mon-Fri 7:00am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Dole can be reached on (571) 272-2229.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MA/Examiner, Art Unit 2848                                                                                                                                                                                                        
/Timothy J. Dole/Supervisory Patent Examiner, Art Unit 2848